DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first surface”, “second surface”, “first (bottom) layer”, and “second (top) layer” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second connection line being located on a second surface or a first surface of the edge region” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “display region” and “edge region” (at least see [0060] of originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

5.	The drawings are objected to because some of the reference characters (numbers) in Fig. 2 are drifted in two lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150228706) in view of Tsukao (US 20170207190).

As to claim 1, Lee discloses a display panel (Fig. 1(300)), comprising: 
a plurality of first connection terminals (Fig. 4(520b)), wherein long edges of the first connection terminals are oriented along a first direction, wherein the first connection terminals are arranged into a first terminal row along a second direction (Fig. 4, [0081]); and 
a plurality of second connection terminals (Fig. 4(520b)), wherein the second connection terminals are arranged into a second terminal row along the second direction, wherein the first terminal row and the second terminal row are arranged side by side along the first direction (Fig. 4, [0081]), and 
wherein the second direction are not parallel to the first direction, wherein the first connection terminals and the second connection terminals are connected respectively to display rows or display columns within a display region of the display panel, and configured to respectively receive a drive signal driving display by the display panel (Figs. 1, 4, [0069]).  
Lee does not expressly teach long edges of the second connection terminals are oriented along the second direction. 
However, it is an obvious choice of design to make long edges of the second connection terminals are oriented along the second direction based on device size and shape. 
In addition, Tsukao teaches long edges of the second connection terminals (Fig. 7(23), Fig. 8(19)) are oriented along the second direction (Figs. 7, 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s display device by incorporating Tsukao’s idea of having the second connection terminals with different dimensions and having long edges of the second connection terminals oriented along the second direction in order to minimize device size. 

As to claim 2, Lee (as modified by Tsukao) teach the display panel of claim 1, further comprising: an edge region, located outside the display region, wherein both the first connection terminals (Fig. 4(520b)) and the second connection terminals (Fig. 4(520a)) are located within the edge region (Lee: Fig. 4).  

As to claim 3, Lee (as modified by Tsukao) teach the display panel of claim 2, wherein a first via hole (Lee: Fig. 4(V2): second hole) is in the edge region, both the first connection terminals (Lee: Fig. 4(520b)) and the second connection terminals (Lee: Fig. 4(520a)) being located on a first surface of the edge region (Lee: Fig. 4), 
a distance between the first connection terminals and the display region being greater than a distance between the second connection terminals and the display region (Lee: Fig. 4), 
the first connection terminals being connected, through the first via hole, to a first connection line located on a second surface of the edge region, the first connection line being connected to the display rows or the display columns, the second surface being an opposite surface of the first surface (Lee: Fig. 4, [0085]).  

As to claim 4, Lee (as modified by Tsukao) teach the display panel of claim 3, wherein the first connection terminals (Lee: Fig. 4(520b)) and the second connection terminals (Lee: Fig. 4(520a)) are spaced apart from one another, the first via hole being located in spacing between the first connection terminals and the second connection terminals (Lee: Fig. 4).  

As to claim 5, Lee (as modified by Tsukao) teach the display panel of claim 2, wherein the second connection terminals (Lee: Fig. 4(520a)) are connected to the display rows or the display columns through a second connection line, the second connection line being located on a second surface or a first surface of the edge region (Lee: Fig. 4).  

As to claim 6, Lee discloses a chip on film, comprising: 
a flexible film (Fig. 1(600): FPCB); 
a plurality of first chip terminals (Fig. 8(620a)), located on the flexible film, the first chip terminals being arranged into a third terminal row along a second direction, long edges of the first chip terminals being oriented along a first direction ([0096]); 
a plurality of second chip terminals (Fig. 8(620b)), located on the flexible film, the second chip terminals being arranged into a fourth terminal row along the second direction, the third terminal row and the fourth terminal row being arranged side by side along the first direction, the second direction not paralleling the first direction ([0096]); and 
a Display Driver Integrated Circuit (DDIC) (Fig. 1(510): driver), located on the flexible film (Fig. 1(600): FPCB), the DDIC being connected respectively to the first chip terminals and the second chip terminals, and being configured to provide a drive signal to a display panel connected to the chip on film ([0097]).  
Lee does not expressly teach long edges of the second chip terminals being oriented along the second direction (Fig. 7(23), [0041]). 
Tsukao teaches long edges of the second chip terminals being oriented along the second direction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s display device by incorporating Tsukao’s idea of having the second chip terminals with different dimensions and having long edges of the second chip terminals being oriented along the second direction in order to minimize device size. 

As to claim 7, Lee (as modified by Tsukao) teach the chip on film of claim 6, wherein the first chip terminals (Lee: Fig. 8(620a)) and the second chip terminals (Lee: Fig. 8(620b)) being located on an edge of the flexible film on a same side, a distance between the first chip terminals and the DDIC being less than a distance between the second chip terminals and the DDIC (Lee: Fig. 1(510): driver).  

As to claim 8, Lee (as modified by Tsukao) teach the chip on film of claim 6, wherein the flexible film comprises a first layer and a second layer, the second layer and the first layer being arranged in a stack (Lee: Fig. 12), 
the first chip terminals and the second chip terminals being located on the first layer of the flexible film, wherein a third connection line connected to the DDIC is provided on the second layer of the flexible film (Lee: Fig. 12, [0108]), 
wherein an insulating layer is provided between the first layer and the second layer of the flexible film (Lee: Fig. 12, [0107]), 
the second chip terminals being electrically connected to the third connection line through a second via hole passing through both the first layer and the insulating layer (Lee: Fig. 12, [0113], [0116]).  

As to claim 9, Lee (as modified by Tsukao) teach the chip on film of claim 8, wherein the first chip terminals and the second chip terminals being spaced apart from one another, the second via hole being located in spacing between the first chip terminals and the second chip terminals (Lee: Fig. 12).  

As to claim 10, Lee (as modified by Tsukao) teach the chip on film of claim 7, wherein a fourth connection line separated from the third connection line is further provided on the second layer, the first chip terminals being connected to the fourth connection line through a third via hole (Lee: [0109]: third hole) passing through the first layer, the fourth connection line being further connected to the DDIC (Lee: Fig. 12, [0109]).  

As to claim 11, Lee (as modified by Tsukao) teach Display equipment (Fig. 1), comprising: the display panel of claim 1; and 
a chip on film, the chip on film (Lee: Figs. 1, 12) comprising: 
a flexible film (Lee: Fig. 1(600): FPCB); 
a plurality of third connection terminals, located on the flexible film, the third connection terminals being arranged into a third terminal row along a second direction, long edges of the third connection terminals being oriented along a first direction (Lee: Fig. 12); 
a plurality of fourth connection terminals, located on the flexible film, the fourth connection terminals being arranged into a fourth terminal row along the second direction, long edges of the fourth connection terminals being oriented along the second direction, the third terminal row and the fourth terminal row being arranged side by side along the first direction, the second direction not paralleling the first direction (Lee: Fig. 12); and 
a Display Driver Integrated Circuit (DDIC) (Lee: Fig. 1(510): driver), located on the flexible film, the DDIC being connected respectively to the third connection terminals and the fourth connection terminals, and being configured to provide a drive signal to a display panel connected to the chip on film (Lee: Fig. 12, [0097]), 
the third connection terminals of the chip on film being electrically connected to the first connection terminals of the display panel (Lee: Fig. 12), 
the fourth connection terminals of the chip on film being electrically connected to the second connection terminals of the display panel (Lee: Fig. 12).  

As to claim 12, Lee (as modified by Tsukao) teach the display equipment of claim 11, wherein a mode of distribution of the third connection terminals of the chip on film is identical to a mode of distribution of the first connection terminals of the display panel, a mode of distribution of the fourth connection terminals of the chip on film being identical to a mode of distribution of the second connection terminals of the display panel (Lee: Fig. 12).  

As to claim 13, Lee (as modified by Tsukao) teach the method for manufacturing display equipment, comprising: 
aligning the first connection terminals of the display panel of claim 1 to third connection terminals of a chip on film, and aligning the second connection terminals of the display panel to fourth connection terminals of the chip on film (Lee: Fig. 12); and 
forming the display equipment by establishing an electrical connection between the first connection terminals and the third connection terminals through a conductive glue, and establishing an electrical connection between the second connection terminals and the fourth connection terminals through the conductive glue (Tsukao: [0047]), 
the chip on film (Lee: Fig. 12) comprising: 
a flexible film (Lee: Fig. 1(600): FPCB); 
a plurality of the third connection terminals, located on the flexible film, the third connection terminals being arranged into a third terminal row along a second 31 direction, long edges of the third connection terminals being oriented along a first direction (Lee: Fig. 12); 
a plurality of the fourth connection terminals, located on the flexible film, the fourth connection terminals being arranged into a fourth terminal row along the second direction, long edges of the fourth connection terminals being oriented along the second direction, the third terminal row and the fourth terminal row being arranged side by side along the first direction, the second direction not paralleling the first direction (Lee: Fig. 12); and 
a Display Driver Integrated Circuit (DDIC) (Lee: Fig. 1(510): driver), located on the flexible film, the DDIC being connected respectively to the third connection terminals and the fourth connection terminals, and being configured to provide a drive signal to a display panel connected to the chip on film (Lee: Fig. 12, [0097]).  

As to claim 14, Lee (as modified by Tsukao) teach the method of claim 13, wherein aligning the first connection terminals of the display panel to the third connection terminals of the chip on film, and aligning the second connection terminals of the display panel to the fourth connection terminals of the chip on film (Tsukao: [0047]) comprises: aligning the first connection terminals pasted with the conductive glue to the third connection terminals (Tsukao: [0047]); and aligning the second connection terminals pasted with the conductive glue to the fourth connection terminals (Tsukao: [0047]).  

As to claim 15, Lee (as modified by Tsukao) teach the method of claim 14, wherein establishing the electrical connection between the first connection terminals and the third connection terminals through the conductive glue, and establishing the electrical connection between the second connection terminals and the fourth connection terminals through the conductive glue (Tsukao: [0047]: anisotropic conductive film (ACF) 1 includes electrically conductive particles 4) comprises: 
pressing and aligning the first connection terminals and the third connection terminals, and pressing and aligning the second connection terminals and the fourth connection terminals, wherein the conductive glue further encapsulates conductive particles isolated inside colloid (Tsukao: [0047]: anisotropic conductive film (ACF) 1 includes electrically conductive particles 4), the conductive glue deforming under a pressing force, the conductive particles being connected to each other, forming the electrical connection between the first connection terminals and the third connection terminals, as well as the electrical connection between the second connection terminals and the fourth connection terminals (Tsukao: [0047]: pressure applied by the thermocompression bonding head 33 so that the electrically conductive particles 4 are pressed and squashed between the mutually opposing input and output terminals 19 and 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628